Exhibit SELECTED FINANCIAL DATA Selected financial data about AGL Resources for the last five years is set forth in the table below. You should read the data in the table in conjunction with the consolidated financial statements and related notes set forth in Exhibit 99.4, “Updated Financial Statements and Supplementary Data”. Dollars and shares in millions, except per share amounts 2008 2007 2006 2005 2004 Income statement data Operating revenues $ 2,800 $ 2,494 $ 2,621 $ 2,718 $ 1,832 Cost of gas 1,654 1,369 1,482 1,626 995 Operating margin (1) 1,146 1,125 1,139 1,092 837 Operating expenses Operation and maintenance 472 451 473 477 377 Depreciation and amortization 152 144 138 133 99 Taxes other than income taxes 44 41 40 40 29 Total operating expenses 668 636 651 650 505 Operating income 478 489 488 442 332 Other income (expense) 6 4 (1 ) (1 ) - Earnings before interest and taxes (EBIT) (1) 484 493 487 441 332 Interest expense 115 125 123 109 71 Earnings before income taxes 369 368 364 332 261 Income taxes 132 127 129 117 90 Net income 237 241 235 215 171 Less net income attributable to the noncontrolling interest 20 30 23 22 18 Net income attributable to AGL Resources Inc. $ 217 $ 211 $ 212 $ 193 $ 153 Common stock data Weighted average common shares outstanding basic 76.3 77.1 77.6 77.3 66.3 Weighted average common shares outstanding diluted 76.6 77.4 78.0 77.8 67.0 Total common shares outstanding (2) 76.9 76.4 77.7 77.8 76.7 Average daily trading volumes 0.59 0.50 0.37 0.32 0.23 Basic earnings per common share attributable to AGL Resources Inc. common shareholders $ 2.85 $ 2.74 $ 2.73 $ 2.50 $ 2.30 Diluted earnings per common share attributable to AGL Resources Inc. common shareholders $ 2.84 $ 2.72 $ 2.72 $ 2.48 $ 2.28 Dividends declared per common share $ 1.68 $ 1.64 $ 1.48 $ 1.30 $ 1.15 Dividend payout ratio 59 % 60 % 54 % 52 % 50 % Dividend yield (3) 5.4 % 4.4 % 3.8 % 3.7 % 3.5 % Price-earnings ratio (4) 11.0 13.7 14.3 13.9 14.5 Stock price market range $24.02 - $39.13 $35.24-$44.67 $34.40-$40.09 $32.00-$39.32 $26.50-$33.65 Market value per common share (5) $ 31.35 $ 37.64 $ 38.91 $ 34.81 $ 33.24 Market value (2) $ 2,411 $ 2,876 $ 3,023 $ 2,708 $ 2,551 Statement of financial position data (2) Total assets $ 6,710 $ 6,258 $ 6,123 $ 6,310 $ 5,637 Property, plant and equipment – net 3,816 3,566 3,436 3,333 3,178 Working capital 59 163 156 73 (20 ) Total debt 2,541 2,255 2,161 2,137 1,957 Equity 1,684 1,708 1,651 1,537 1,421 Cash flow data Net cash provided by operating activities $ 227 $ 377 $ 351 $ 80 $ 287 Property, plant and equipment expenditures 372 259 253 267 264 Net borrowings and (payments) of short-term debt 286 52 6 188 (480 ) Financial ratios (2) Total debt 60 % 57 % 57 % 58 % 58 % Equity 40 % 43 % 43 % 42 % 42 % Total 100 % 100 % 100 % 100 % 100 % Return on average equity 12.8 % 12.6 % 13.3 % 13.0 % 12.9 % (1) These are non-GAAP measurements. A reconciliation of operating margin and EBIT to our operating income, earnings before income taxes and net income attributable to AGL Resources Inc. is contained in Exhibit 99.3, “Management’s Discussion and Analysis of Financial Condition and Results of Operations - AGL Resources-Results of Operations.” (2) As of the last day of the fiscal period. (3) Dividends declared per common share divided by market value per common share. (4) Market value per share divided by basic earnings per share attributable to AGL Resources Inc. common shareholders. (5) Closing price of common stock on the New York Stock Exchange as of the last trading day of the fiscal period.
